Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This final rejection is filed in response to amendments filed 11/09/2020.
	Claims 1, 3, 10-12, 15, 19, and 20 are amended.
	Claim 21 is added. 
	35. U.S.C.112(b) rejections to claims 11, 12, and 19 are respectfully withdrawn in light of the amendments. 
	Claims 1-21 remain pending.

Response to Arguments
	Argument 1, Applicant argues on pages 7-8 of Applicant Arguments/Remarks made in an Amendment that Reuschel does not teach to, “span the single canvas over a plurality of display screens so that the plurality of windows are respectively displayed on the plurality of display screens”. 
	Response to Argument 1, in light of the amendments, there is a ground for rejection based on new prior art U.S. Patent Application Publication 20200133459 “Bender”, and Applicants arguments regarding the Reuschel reference is not relevant to the updated rejections.
Argument 2, Applicant argues on page 8-9 of Applicant Arguments/Remarks Made in an Amendment filed 11/09/2020 that Choi does not teach a, “prototyping file” that generates a plurality of windows in an arrangement corresponding to that of the plurality of display screens”.
	Response to Argument 2, in light of the claim being dependent on newly amended primary claims, wherein the height and width of the single canvas correspond respectively to the height and width of the plurality of displays, there is a ground for rejection based on U.S. Patent Application Publication 20140351721 “DeLuca” and Applicants arguments regarding the Choi reference are not relevant to the updated rejections.
Argument 3, Applicant argues on page 10 of Applicant Arguments/Remarks Made in an Amendment filed 11/09/2020 that Reuschel does not teach a, “changing, by a single user, at least one of the number and the location of the plurality of windows”.
Response to Argument 3, in light of the claim being dependent on newly amended primary claims, there is a ground for rejection based on new prior art U.S. Patent Application Publication 20150268917 “Leppanen”, and Applicants arguments regarding the Reuschel reference is not relevant to the updated rejections

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 8, 10-12, 14, 18, and 20-21  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 20200133459 “Bender”.
Claim 1:
 Bender teaches a device for multi-display prototyping, comprising a processor configured to:
receive instructions for identifying in a memory a prototyping file (i.e. para. [0025], the virtual bounding box can be an object that the program code stores in memory) that generates a plurality of windows (i.e. para. [0022], the OS displays three monitors, a first monitor 210, a second monitor 220, and a third monitor 230) for a single canvas (i.e. para. [0025], the virtual bounding box is a two dimensional rectangle. FIG. 7 is an example of bounding box 255 generated by the program code and bounding a new virtual desktop 255 that includes three monitors (displays) 210 220 230);
receive instructions for total dimensions of the single canvas (i.e. para. [0024], virtual space comprising the virtual desktop is determined by the program code relative to a physical size of each display of the two of more displays (130));	and based on the received instructions, span the single canvas (i.e. para. [0024], program code facilitates the OS to generate (and/or program code that it part of the OS generates) a rectangular virtual space that includes all the existing available display pixels (on the monitors/displays) as well as any gaps (e.g., area 240, FIGS. 3-5)) over a plurality of display screens (i.e. para. [0022], a first monitor 210, a second monitor 220, and a third monitor 230) so that the plurality of windows (i.e. para. [0022], Fig. 2, various monitors 210 220 230) are respectively displayed on the plurality of display screens (i.e. para. [0019], a display layout of two or more displays connected to a the computing device)
wherein total height and total width of the spanned single canvas (i.e. para. [0021], Based on this information, including the physical size of each monitor, the OS generates a virtual desktop space that is inclusive of the physical displays coupled to the one or more processors) correspond respectively to a combined height and a combined width of the plurality of display screens (i.e. para. [0024], The program code generates a virtual desktop based on the display layout and the resolutions of each display, where virtual space comprising the virtual desktop is determined by the program code relative to a physical size of each display of the two of more displays (130)).  

Claim 2: 
Bender teaches the device of claim 1
wherein the processor is configured to 
span the single canvas (i.e. para. [0025], the virtual bounding box)  so that each of the windows (i.e. para. [0022], a first monitor 210, a second monitor 220, and a third monitor 230) is displayed on a single one of the display screens (i.e. para. [0021], the OS displays three monitors, a first monitor 210, a second monitor 220, and a third monitor 230, which are communicatively coupled to the one or more processors of the computing device) and each of the display screens (i.e. para. [0021], the OS displays three monitors, a first monitor 210, a second monitor 220, and a third monitor 230) displays only one of the windows (i.e. para. [0021], the OS generates a virtual desktop space that is inclusive of the physical displays coupled to the one or more processors).  

Claim 3: 
Bender teaches the device of claim 1
wherein the processor is configured to 
span the single canvas (i.e. para. [0025], the virtual bounding box) so that each of the windows (i.e. para. [0022], a first monitor 210, a second monitor 220, and a third monitor 230) occupies the entire display screen on which it is displayed (i.e. para. [0021], the OS displays three monitors, a first monitor 210, a second monitor 220, and a third monitor 230, which are communicatively coupled to the one or more processors of the computing device), hence eliminating a need for vertical and horizontal scrolling (i.e. it is noted in Fig. 3, that there is no need for scrolling).


Claim 5:
Bender teaches the device of claim 1.
(i.e. para. [0022], a first monitor 210, a second monitor 220, and a third monitor 230) generated by the prototyping file (i.e. para. [0025], the virtual bounding box can be an object that the program code stores in memory… an example of bounding box 255 generated by the program code and bounding a new virtual desktop 255 that includes three monitors (displays) 210 220 230) communicate and interact with each other (i.e. para. [0028], the program code can render markers that visually guide a user from a first display, through an area without screens, and help the user orient a landing point on a second (target) display, before the cursor arrives).  

Claim 8:
Bender the device of claim 1:
wherein the prototyping file is executable by a web browser (i.e. para. [0057], The applications are accessible from various client devices through a thin client interface such as a web browser).  

Claim 10:
Bender teaches a method for multi-display prototyping, comprising:	 receiving instructions for identifying in a memory a prototyping file (i.e. para. [0025], the virtual bounding box can be an object that the program code stores in memory) that generates a plurality of windows (i.e. para. [0022], the OS displays three monitors, a first monitor 210, a second monitor 220, and a third monitor 230) for a single canvas (i.e. para. [0025], the virtual bounding box is a two dimensional rectangle. FIG. 7 is an example of bounding box 255 generated by the program code and bounding a new virtual desktop 255 that includes three monitors (displays) 210 220 230);	 receiving instructions for total dimensions (i.e. para. [0024], virtual space comprising the virtual desktop is determined by the program code relative to a physical size of each display of the two of more displays (130));  	and based on the received instructions, span the single canvas (i.e. para. [0024], program code facilitates the OS to generate (and/or program code that it part of the OS generates) a rectangular virtual space that includes all the existing available display pixels (on the monitors/displays) as well as any gaps (e.g., area 240, FIGS. 3-5)) over a plurality of display screens (i.e. para. [0022], a first monitor 210, a second monitor 220, and a third monitor 230) so that the plurality of windows (i.e. para. [0022], Fig. 2, various monitors 210 220 230) are respectively displayed on the plurality of display screens (i.e. para. [0019], a display layout of two or more displays connected to a the computing device);
wherein total height and total width of the spanned single canvas (i.e. para. [0021], Based on this information, including the physical size of each monitor, the OS generates a virtual desktop space that is inclusive of the physical displays coupled to the one or more processors) correspond respectively to a combined height and a combined width of the plurality of display screens (i.e. para. [0024], The program code generates a virtual desktop based on the display layout and the resolutions of each display, where virtual space comprising the virtual desktop is determined by the program code relative to a physical size of each display of the two of more displays (130)).  

Claim 11:
Bender teaches the method of claim 10.
wherein the single canvas (i.e. para. [0025], the virtual bounding box) is spanned so that each of the windows (i.e. para. [0022], a first monitor 210, a second monitor 220, and a third monitor 230) is displayed on a single one of the display screens (i.e. para. [0021], the OS displays three monitors, a first monitor 210, a second monitor 220, and a third monitor 230, which are communicatively coupled to the one or more processors of the computing device) and each of the display screens (i.e. Fig. 1J, Client 133a, Client 133b, Client 133c; para. [0032]) displays only one of the windows (i.e. para. [0021], the OS generates a virtual desktop space that is inclusive of the physical displays coupled to the one or more processors).

Claim 12:
Bender teaches the method of claim 11.
wherein the single canvas (i.e. para. [0025], the virtual bounding box) is spanned so that each of the windows (i.e. para. [0022], a first monitor 210, a second monitor 220, and a third monitor 230) occupies the entire display screen on which it is displayed (i.e. para. [0021], the OS displays three monitors, a first monitor 210, a second monitor 220, and a third monitor 230, which are communicatively coupled to the one or more processors of the computing device), hence eliminating a need (i.e. it is noted in Fig. 3, that there is no need for scrolling).
  
Claim 14:
Bender teaches the method of claim 10.
wherein the plurality of windows (i.e. para. [0022], a first monitor 210, a second monitor 220, and a third monitor 230) generated by the prototyping file (i.e. para. [0025], the virtual bounding box can be an object that the program code stores in memory… an example of bounding box 255 generated by the program code and bounding a new virtual desktop 255 that includes three monitors (displays) 210 220 230) communicate and interact with each other (i.e. para. [0028], the program code can render markers that visually guide a user from a first display, through an area without screens, and help the user orient a landing point on a second (target) display, before the cursor arrives).

Claim 18:
Bender teaches the method of claim 10.
wherein the prototyping file is executable by a web browser (i.e. para. [0057], The applications are accessible from various client devices through a thin client interface such as a web browser).  

Claim 20:
(i.e. para. [0025], the virtual bounding box can be an object that the program code stores in memory) that generates a plurality of windows (i.e. para. [0022], the OS displays three monitors, a first monitor 210, a second monitor 220, and a third monitor 230) for a single canvas (i.e. para. [0025], the virtual bounding box is a two dimensional rectangle. FIG. 7 is an example of bounding box 255 generated by the program code and bounding a new virtual desktop 255 that includes three monitors (displays) 210 220 230);
receive instructions for total dimensions of the single canvas (i.e. para. [0024], virtual space comprising the virtual desktop is determined by the program code relative to a physical size of each display of the two of more displays (130));	and based on the received instructions, span the single canvas (i.e. para. [0024], program code facilitates the OS to generate (and/or program code that it part of the OS generates) a rectangular virtual space that includes all the existing available display pixels (on the monitors/displays) as well as any gaps (e.g., area 240, FIGS. 3-5)) over a plurality of display screens (i.e. para. [0022], a first monitor 210, a second monitor 220, and a third monitor 230) so that the plurality of windows (i.e. para. [0022], Fig. 2, various monitors 210 220 230) are respectively displayed on the plurality of display screens (i.e. para. [0019], a display layout of two or more displays connected to a the computing device)
(i.e. para. [0021], Based on this information, including the physical size of each monitor, the OS generates a virtual desktop space that is inclusive of the physical displays coupled to the one or more processors) correspond respectively to a combined height and a combined width of the plurality of display screens (i.e. para. [0024], The program code generates a virtual desktop based on the display layout and the resolutions of each display, where virtual space comprising the virtual desktop is determined by the program code relative to a physical size of each display of the two of more displays (130)).  

Claim 21:
Bender teaches the device of claim 1.
 wherein the single canvas (i.e. para. [0025], the virtual bounding box) is spanned so that, for each of the plurality of windows (i.e. para. [0022], a first monitor 210, a second monitor 220, and a third monitor 230) of the spanned canvas a height and a width of the window respectively correspond to a height and a width (i.e. para. [0024], virtual space comprising the virtual desktop is determined by the program code relative to a physical size of each display of the two of more displays (130)) of a corresponding one of the plurality of display screens on which the window is displayed (i.e. para. [0024], The program code generates a virtual desktop based on the display layout and the resolutions of each display, where virtual space comprising the virtual desktop is determined by the program code relative to a physical size of each display of the two of more displays (130)).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20200133459 “Bender”, as applied to claims 1 and 10 above, and further in view of U.S. Patent Application Publication 20140351721 “DeLuca”.
Claim 4: 
Reuschel and Zhang teach the device of claim 1.
Bender does not explicitly teach wherein the prototyping file generates the plurality of windows in an arrangement corresponding to that of the plurality of display screens.  
	However, DeLuca teaches wherein
the prototyping file (i.e. para. [0026], user-initiated function 40 may write the received display settings to characteristic list file 70) generates the plurality of windows (i.e. para. [0036], Fig. 21, window 200, window 220) in an arrangement corresponding (i.e. para. [0036], When text window 220' is moved to first display 100, it will be redrawn with the dimensions and scope it originally maintained as text window 220… display settings may be stored so that they are also applied to a window when it is displayed on any display having similar properties to those of the display corresponding to the display settings. Such properties may include, but are not limited to, physical size, display resolution, aspect ratio, refresh rate, and color capabilities of the display) to that of the plurality of display screens (i.e. para. [0035], FIG. 2A shows first display 100 and second display 110... Display settings have been received and stored by user-initiated function 40 for text window 220 as it is moved and displayed on second display 110 that will allow text window 220 to maintain similar physical dimensions and content scope or zoom when it is redrawn as text window 220' on second display 110).  
	  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the prototyping file generates the plurality of windows in an arrangement corresponding to that of the plurality of display screens, to Bender’s virtual desktop that includes physical real estate of the displays with the respective display of windows according to the display device as taught by DeLuca. One would have been motivated to combine DeLuca with Bender, and would have had a reasonable expectation of success as changing these and other display settings may allow a user to optimize viewing preferences on displays with different display capabilities (DeLuca, para. [0007]).

Claim 13:
Bender teaches the method of claim 10.

	However, DeLuca teaches wherein
 the prototyping file (i.e. para. [0026], user-initiated function 40 may write the received display settings to characteristic list file 70) generates the plurality of windows (i.e. para. [0036], Fig. 21, window 200, window 220) in an arrangement corresponding (i.e. para. [0036], When text window 220' is moved to first display 100, it will be redrawn with the dimensions and scope it originally maintained as text window 220… display settings may be stored so that they are also applied to a window when it is displayed on any display having similar properties to those of the display corresponding to the display settings. Such properties may include, but are not limited to, physical size, display resolution, aspect ratio, refresh rate, and color capabilities of the display) to that of the plurality of display screens (i.e. para. [0035], FIG. 2A shows first display 100 and second display 110... Display settings have been received and stored by user-initiated function 40 for text window 220 as it is moved and displayed on second display 110 that will allow text window 220 to maintain similar physical dimensions and content scope or zoom when it is redrawn as text window 220' on second display 110).  
	  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the prototyping file generates the plurality of windows in an arrangement corresponding to that of the plurality of display screens, to Bender’s virtual desktop that includes physical real estate .

Claims 6-7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over U.S. Patent Application Publication 20200133459 “Bender”, as applied to claims 1 and 10 above, and further in view of DisplayFusion, cited in PTO-892 filed 7/10/2020.
Claim 6:
Bender teach the device of claim 1.
While Bender teaches wherein the processor (i.e. Fig. 8, para. [0044], processing units 16) is further configured to display on a display screen a graphical user interface (i.e. para. [0022], FIG. 2, the OS displays three monitors, a first monitor 210, a second monitor 220, and a third monitor 230).
Bender do not explicitly teach 
prompting a user of the device to enter (i) at least one of a name and a location of the prototyping file in the memory and (ii) the total dimensions of the single canvas.  
However, DisplayFusion teaches wherein the processor is further configured to display on a display screen (i.e. Fig. 1, it is noted that Monitor Configuration window is displayed on Display 2) a graphical user interface (i.e. Fig. 1, Fig. 1, Monitor Configuration Window) prompting a user of the device to enter
(i.e. Fig. 1, Creating a monitor profile, “Enter a name for the Profile and click OK”) and a location of the prototyping file (i.e. Monitor Profile) in the memory and 
(ii) the total dimensions of the single canvas (i.e. it is noted in Fig. 1, that Monitor resolution for each monitor may be set, so that if Monitor Configuration window is displayed on Display 2 and the Monitor Resolution for Display 2 is set, then the total resolutions for the Monitor Configuration window are set).   
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add prompting a user of the device to enter (i) at least one of a name and a location of the prototyping file in the memory and (ii) the total dimensions of the single canvas, to Bender’s virtual desktop that includes physical real estate of the displays with the monitor configuration settings window options as taught by DisplayFusion. One would have been motivated to combine DisplayFusion with Bender, and would have had a reasonable expectation of success as the combination allows users to create different configurations for different environments such as home, work, or anywhere else.

Claim 7:
Bender and DisplayFusion teach the device of claim 6.
DisplayFusion further teaches wherein:	the display screen (i.e. Fig. 1, it is noted that the Monitor Configuration window is displayed on Display 2) on which the graphical user interface (i.e. Fig. 1, Monitor Configuration window) is displayed is one of the plurality of display screens (i.e. it is noted in Fig. 1, that there are 3 display screen options); or the display screen on which the graphical user interface is displayed is other than one of the plurality of display screens.  

Claim 16:
Bender teaches the method of claim 10.
Bender does not explicitly teach further comprising, prior to the receiving of the instructions, displaying on a display screen a graphical user interface prompting a user to enter (i) at least one of a name and a location of the prototyping file in the memory and (ii) the total dimensions of the single canvas.   
However, DisplayFusion further teaches further comprising, prior to the receiving of the instructions (i.e. it is noted in Fig. 1, that the instructions will not be sent to the displays until a user selects “Apply” in Monitor Configuration window), displaying on a display screen (i.e. Fig. 1, it is noted that Monitor Configuration window is displayed on Display 2) a graphical user interface (i.e. Fig. 1, Fig. 1, Monitor Configuration Window) prompting a user of the device to enter
(i) at least one of a name (i.e. Fig. 1, Creating a monitor profile, “Enter a name for the Profile and click OK”) and a location of the prototyping file (i.e. Monitor Profile) in the memory and 
(ii) the total dimensions of the single canvas (i.e. it is noted in Fig. 1, that Monitor resolution for each monitor may be set, so that if Monitor Configuration window is displayed on Display 2 and the Monitor Resolution for Display 2 is set, then the total resolutions for the Monitor Configuration window are set).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add prompting a user of the device to enter (i) at least one of a name and a location of the prototyping file in the memory and (ii) the total dimensions of the single canvas, to Bender’s virtual desktop that includes physical real estate of the displays with the monitor configuration settings window options as taught by DisplayFusion. One would have been motivated to combine DisplayFusion with Bender, and would have had a reasonable expectation of success as the combination allows users to create different configurations for different environments such as home, work, or anywhere else.

Claim 17:
Bender and DisplayFusion teach the device of claim 16.
DisplayFusion further teaches wherein:	the display screen (i.e. Fig. 1, it is noted that the Monitor Configuration window is displayed on Display 2) on which the graphical user interface (i.e. Fig. 1, Monitor Configuration window) is displayed is one of the plurality of display screens (i.e. it is noted in Fig. 1, that there are 3 display screen options); or the display screen on which the graphical user interface is displayed is other than one of the plurality of display screens.  

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over U.S. Patent Application Publication 20200133459 “Bender”, as applied to claims 8 and 18 above, and further in view of U.S. Patent Application Publication 20150177943 “Park”.
Claim 9:
Bender teaches the device of claim 8.
While Bender teaches wherein the processor is configured to span the 
 single is spanned over the plurality of display screens canvas (i.e. para. [0025], the virtual bounding box is a two dimensional rectangle. FIG. 7 is an example of bounding box 255 generated by the program code and bounding a new virtual desktop 255 that includes three monitors (displays) 210 220 230), Bender does not explicitly teach
 adjusting the size of the web browser and positioning the web browser so that controls of the web browser are not displayed on the plurality of display screens.  
	However, Park teaches 
adjusting the size of the web browser and positioning the web browser so that controls of the web browser are not displayed on the plurality of display screens (i.e. para. [0060], “a web page is displayed in a screen of the user terminal 100, … If the web page displayed in the screen of the user terminal 100 is scrolled up and down or otherwise manipulated, the screen of the display apparatus 300 that is connected to the screen of the user terminal 100 is synchronized and the screen manipulated from the user terminal 100 is equally displayed in the display apparatus 300”, wherein the web controls of web page displayed in user terminal 100 are not displayed on the display apparatus 300).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add adjusting the size of the web browser and positioning the web browser so that controls of the web browser are not displayed on the plurality of display screens, to Bender’s virtual desktop that includes physical real estate of the displays with hiding of browser controls when displaying a web page to an external display TV as taught by Park. One would have been motivated to combine Park with Bender, and would have had a reasonable expectation of success as the combination addresses problems that existing mirroring services which are used to transmit the entire screen of a user's smart phone, as it may cause privacy issues since screens of the user's smart phone which a user does not intend to share is shared (Park, para. [0004]).

Claim 19:
Bender teaches the method of claim 18.
While Bender teaches wherein the single canvas is spanned over the plurality of display screens (i.e. para. [0025], the virtual bounding box is a two dimensional rectangle. FIG. 7 is an example of bounding box 255 generated by the program code and bounding a new virtual desktop 255 that includes three monitors (displays) 210 220 230), Bender does not teach
adjusting the size of the web browser and positioning the web browser so that controls of the web browser are not displayed on the plurality of display screens.  

adjusting the size of the web browser and positioning the web browser so that controls of the web browser are not displayed on the plurality of display screens (i.e. para. [0060], “a web page is displayed in a screen of the user terminal 100, … If the web page displayed in the screen of the user terminal 100 is scrolled up and down or otherwise manipulated, the screen of the display apparatus 300 that is connected to the screen of the user terminal 100 is synchronized and the screen manipulated from the user terminal 100 is equally displayed in the display apparatus 300”, wherein the web controls of web page displayed in user terminal 100 are not displayed on the display apparatus 300).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add adjusting the size of the web browser and positioning the web browser so that controls of the web browser are not displayed on the plurality of display screens, to Bender’s virtual desktop that includes physical real estate of the displays with hiding of browser controls when displaying a web page to an external display TV as taught by Park. One would have been motivated to combine Park with Bender, and would have had a reasonable expectation of success as the combination addresses problems that existing mirroring services which are used to transmit the entire screen of a user's smart phone, as it may cause privacy issues since screens of the user's smart phone which a user does not intend to share is shared (Park, para. [0004]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over U.S. Patent Application Publication 20200133459 “Bender”, as applied to claim 10 above, and further in view of U.S. Patent Application Publication 20150268917 “Leppanen”.
Claim 15:
Bender teaches the method of claim 10.
While Bender teaches changing, by a single user (i.e. para. [0022], The user utilizes an input device, such as a mouse, to select the various monitors 210 220 230 and manipulate the settings associated with the monitors 210 220 230, including the resolution of each monitor 210 220 230), (i.e. para. [0022], a first monitor 210, a second monitor 220, and a third monitor 230) generated by the prototyping file (i.e. para. [0025], the virtual bounding box is a two dimensional rectangle. FIG. 7 is an example of bounding box 255 generated by the program code and bounding a new virtual desktop 255 that includes three monitors (displays) 210 220 230).
	Bender does not explicitly teach changing
	at least one of the number and the location of the plurality of windows.
	However, Leppanen teaches changing, 
at least one of the number (i.e. para. [0060], With reference now to FIG. 10, in still other embodiments, the at least one memory and the computer program code may further be configured to, with the at least one processor, cause the apparatus to receive an indication that at least a third display 175 of a third user device 180 is to cooperatively present the image with the first display 105 and the second display 115) and the location of the plurality of windows (i.e. FIGS. 8A, 8B, and 8C, in some embodiments, the at least one memory and the computer program code may be further configured to, with the at least one processor, cause the apparatus to detect a change in a vertical position of one of the first or second user devices 110, 120 and adjust a configuration of the unitary viewing area 140 in response to the change detected).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add changing at least one of the number and the location of the plurality of windows, to Bender’s virtual desktop that includes physical real estate of the displays with changing a number and location of a plurality of windows as taught by Leppanen. One would have been motivated to combine Leppanen with Bender, and would have had a reasonable expectation of success as the combination assists in maintaining proper presentation of images on one or more displays (Leppanen, para. [0001]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171